        Case 1:19-cv-03722-CAP Document 23 Filed 06/29/20 Page 1 of 2




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA

                                )
MICHELLE QUEEN,                 )
                                ) Case No.: 1:19-cv-03722-CAP
         Plaintiff.             )
                                )
    v.                          )
                                )
CAPITAL ONE BANK, U.S.A., N.A., )
                                )
           Defendant.           )
                                )

                          NOTICE OF SETTLEMENT

TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

reached settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: June 29, 2020                   By: /s/ Joseph C. Hoeffel
                                         Joseph C. Hoeffel, Esquire
                                         Kimmel & Silverman, P.C.
                                         30 E. Butler Pike
                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: jhoeffel@creditlaw.com
       Case 1:19-cv-03722-CAP Document 23 Filed 06/29/20 Page 2 of 2




                       CERTIFICATE OF SERVICE

            I, Joseph C. Hoeffel, Esquire, do certify that I served a true and

correct copy of the Notice of Settlement in the above-captioned matter, upon the

following via CM/ECF system:

                               Sarah T. Reise, Esquire
                                    Ballard Spahr
                           999 Peachtree Street, Suite 1000
                                 Atlanta, GA 30309
                              Reises@ballardspahr.com
                               Attorney for Defendant




Dated: June 29, 2020                 By: /s/ Joseph C. Hoeffel
                                       Joseph C. Hoeffel, Esquire
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
                                       Ambler, PA 19002
                                       Phone: (215) 540-8888
                                       Fax: (877) 788-2864
                                       Email: jhoeffel@creditlaw.com
